Citation Nr: 1810198	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the overpayment of disability compensation benefits in the amount of $2,309.03 was validly created.

2.  Entitlement to waiver of the overpayment of disability compensation benefits in the amount of $2, 309.03.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from April 1974 to May 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that an overpayment resulted when the Veteran received additional allowance for his dependent son, initials J.J., at the same time his son was receiving Dependents' Educational Assistance (DEA) payments. 

The Board remanded these issues in November 2013 for additional evidentiary development, to include obtaining missing documentation related to the Veteran's overpayment.  The RO was instructed to adjudicate whether the overpayment in question, in whole or part, was the result of administrative error, and, if not expunged, to refer the issue of entitlement to waiver of the overpayment to the Committee on Waivers and Compromises (COWC).

The issue of entitlement to waiver of overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The overpayment of disability compensation benefits in the amount of $2,309.03 was validly created when duplicate benefits for the Veteran's son J.J. were received at the same time.  These duplicate benefits were not due solely to the administrative error of VA.





CONCLUSION OF LAW

The overpayment in the amount of $2,309.03 is valid.  38 U.S.C.A. §§ 3501, 3510, 5107, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.102, 3.103, 3.500, 3.562, 3.660, 3.667, 3.707, 3.807, 20.3020, 21.3021, 21.3023 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to overpayment claims, noting that the statute at issue in these cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).

Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his request for a waiver of overpayment.  The Board concludes from this review that the requirements for the fair development of the claim have been met.  Prior to reducing benefits, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, claimants are entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. 
§ 3.103(b).  If the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts, in lieu of advanced notice and opportunity for a hearing, VA will send written notice to the beneficiary at the same time it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h). 

In this case, the Veteran's benefits were reduced pursuant to a November 2008 proposal to reduce benefits as of February 2008, the date of his son's 18th birthday.  The Veteran was provided opportunity to respond, but did not do so within the allotted timeframe.  In January 2009, the RO sent a notice that J.J. has been removed from the benefits as of February 2008, and reduced payments from that date.  The Veteran submitted a Notice of Disagreement in January 2009, and subsequently perfected an appeal to the Board.  Accordingly, the Board finds that VA has met all due process requirements for reducing the Veteran's benefit, and the Board may now address the merits of the Veteran's appeal.

II.  Validity of Debt

The Veteran contends that the overpayment of disability compensation benefits was the result of administrative error on the part of VA.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2017).  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 431 (1991); see also 38 C.F.R. § 1.911(c) (2017); VAOPGCPREC 6-98 (Apr. 24, 1998).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the claimant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the claimant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b) (West 2014); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2017).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the claimant was unaware that the payments were erroneous.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The existence of an overpayment has not been disputed by either the Veteran or his representative.  A child of a veteran becomes eligible for DEA benefits if a veteran was discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  38 U.S.C.A. §§ 3501(a)(1)(A), 3510 (West 2014); 38 C.F.R. §§ 3.807(a)(1-2), 20.3020(a), 21.3021(a)(1)(iii).  Payment of additional disability compensation benefits to a veteran for a child and payment of DEA benefits for that same child at the same time is prohibited.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023(a).

In March 2007, the Veteran and his son, J.J., submitted an Application for Survivors' and Dependents Educational Assistance.  On the initial application, there is a warning that a child may not receive DEA benefits and also be claimed as a dependent in a compensation claim.  The form was signed by both the Veteran and J.J.  A May 2007 letter from the RO certified J.J.'s eligibility for DEA benefits.  The effective date of the award was September 4, 2007.

In February 2008, the Veteran submitted a Request for Approval of School Attendance form on behalf of his son.  The form indicated that J.J. expected to graduate from college in May 2009.

In April 2008, the RO sent a letter to the Veteran notifying him that he was being paid as a Veteran with two dependents.  The letter also indicated that, effective the date of J.J.'s 18th birthday, VA resumed J.J. on his award as a minor child, with a monthly entitlement amount of $2,694.00.  He was further advised that, effective March 1, 2008, VA changed J.J.'s status to a school child, with a monthly entitlement amount of $2,850.00; and effective June 1, 2009, VA would remove J.J. due to expected date of graduation, with a monthly entitlement amount of $2,623.00.

In November 2008, the RO sent a letter to the Veteran notifying him that VA had received notification from their Education Department that his son elected to receive benefits under DEA, effective September 2007.  While this was irrevocable, the RO noted that the Veteran was in receipt of an additional allowance for J.J. as a dependent and that dependency allowance benefits could not be received for a dependent that was over the age of 18 and in receipt of DEA benefits.  The RO thus proposed to reduce his compensation payments from February 2008, the date of J.J.'s 18th birthday.  The letter notified the Veteran that payments would be reduced effective February 2008 unless the Veteran could provide information by January 2009 showing why the payments should not otherwise be reduced.  The Veteran did not respond to this letter prior to the deadline.

In January 2009, the RO sent a letter to the Veteran again informing him that dependency allowance benefits could not be received for a dependent that is over the age of 18 and in receipt of DEA benefits.  The RO therefore removed J.J. from his award effective February 2008, and reduced his payments from that date.  

Later that month, the Veteran submitted a Notice of Disagreement, and asserted that VA made an administrative error in not reducing his benefits at the time of his son's election of Chapter 35 benefits.  A January 2010 letter from the RO confirmed the prior January 2009 decision to remove the allowance for J.J. on his 18th birthday.  In a February 2010 response, the Veteran stated that he believed VA had committed an administrative error in a phone call with the Veteran by misinforming him that his son could be in receipt of DEA benefits while also being claimed as a dependent. 

The Veteran's argument that he was misinformed by a VA representative over the phone is accepted as credible for the purposes of this analysis.  A finding of credibility is more favorable to the Veteran, and does not ultimately change the determination of this decision.

In order to find that VA committed a sole administrative error that caused the overpayment of disability compensation, the Veteran cannot have actual or constructive notice of duplicate payments to which he is not entitled.  The Veteran reportedly spoke with a VA representative who claimed that he could continue to claim his son as a dependent while J.J. received DEA benefits.  Unfortunately, the Veteran signed the March 2007 application for DEA benefits that explicitly stated the Veteran could not receive additional dependent benefits for J.J. while he received DEA benefits.  As such, he had actual knowledge of the prohibition on duplicate benefits.  Even without actual knowledge, such as if he did not read the application he signed, he is still charged with such knowledge.  All persons, to include veterans, are deemed to have knowledge of all applicable statutes and lawfully promulgated agency regulations when dealing with the federal government.  See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).  

Sole administrative error may be found to occur only in cases where the Veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  Even if the Veteran believed the VA representative's assertion regarding the duplicative benefits, he also signed a statement that explicitly forbade such overpayment.  In sum, the overpayment is based partially on the misinformation purportedly provided by a VA representative over the phone, but also it is a consequence of the Veteran's knowledge that he could not claim J.J. as a dependent while he received DEA benefits and his failure to report the change in dependents to the RO in a timely manner.  As such, the Board finds that the overpayment was not the result of administrative error solely attributable to VA, and thus it was validly created.

	(CONTINUED ON NEXT PAGE)
ORDER

The overpayment of disability compensation benefits in the amount of $2,309.03 was validly created.


REMAND

Unfortunately, remand is necessary in order to adjudicate the remaining issue on appeal.

In November 2013, the Board instructed the RO to refer the issue of entitlement to waiver of the overpayment of benefits in the amount of $2,309.03 to COWC for adjudication.  Evidence of record does not reflect that the RO made such a referral.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to waiver of overpayment of benefits in the amount of $2,309.03 to COWC for adjudication.

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued the appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.



	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


